department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years vil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b board member c board member and wife of b d name of business e name of company f name of company n name of organization u date of incorporation y state z state x n l a u o h a a a dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue sec_1 do your earnings inure to b and c through d yes for reasons given below do you have a substantial non-exempt purpose which will preclude exemption under c of the code yes for the reasons described below are private interests being served prohibiting you from qualification under sec_501 of the code yes for the reasons stated below letter cg catalog number 47630w do you fail to meet the organizational_test yes for the reason described below facts prior to your formation b your president was solicited by e a for-profit company through an email advertisement stating his for-profit company d was eligible for a corporate grant because d is part owned by b's wife c and because d already employed a handicapped_individual and had plans to hire more b began the process to obtain the grant money by paying dollar_figurex to e to produce a business plan in the amount of dollar_figurez to be paid all at once with no strings attached documents would need to be produced by an affiliate for-profit company called f all of these documents were a requirement of the internal_revenue_service subsequently b was told by e that d was eligible to receive a grant however supplemental b was told b paid dollar_figurey to f fora document that was never received repeated requests for the document were met with confirmations that his document would be provided but f never sent ittob told b that the initial grant would come once the internal_revenue_service signed off on the document two years which would distribute at least of the grant money to good causes the remaining of the funding would go to finance d the non-profit later e informed b that the grant would be doubled and would be guaranteed for however in order to receive the funds a non-profit corporation had to be formed the grant would be withdrawn if he did not agree to form b paid dollar_figurey to have f complete the form_1023 application e you were incorporated under the laws of the state of yon u d operates in z your articles of incorporation state that your purpose is a nonprofit public benefit entity that is not organized for the private gain of any person your board_of directors will be comprised of all related individuals nursery business b is founder and owner of d a retail and wholesale f incorporated you in y although you have not conducted any activities and you did not understand how all of this was going to work you formed the nonprofit in order to receive funds to support d which took a hit when the economy failed if you received your grant you hoped to establish three scholarships at a local high school where b and c’s four children attended one scholarship would be in horticulture another one would be in music b’s background is in music and one for financial hardship in addition you were going to make donations to a local organization n that shelters battered women and their children had you received the promised grants you would have found other good causes and you intended to donate more than the that f wanted you to donate f had told you that you could use some of the money to set up educational accounts for b and c’s grandchildren b was going to do further research into that matter law sec_501 of the code describes in part an organization that is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual letter cg catalog number 47630w sec_1_501_c_3_-1 of the federal tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides an organization is not organized and operated exclusively for one or more purposes unless it serves a public rather than private interests thus to meet the requirement it is necessary for an organization to establish that it is not organized and operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in kj’s fund raisers inc v commissioner t c memo affirmed aftr 2d the tax_court found that a gaming organization was not exempt while the organization raised money for charitable purposes it also operated for the substantial benefit of private interests the organization’s founders were the sole owners of a bar kj’s place the organization through the owners and employees of kj’s place sold lottery tickets exclusively at kj’s place during regular business hours while at ku’s place the lottery ticket purchasers were sold beverages the initial directors were the two founders were no longer on the board at all times these two individuals were the organization's officers salaries had been paid to them and rent had been paid to kj’s place the organization maintained that the fact that salaries and rent were no longer paid in this fashion indicated the independence of the board the court took another view although those practices ceased and are not in issue here the current board_of directors is composed of at least the majority of the same members who allowed those amounts to be paid application of law you are not as described in sec_501 of the code because your activities consist of obtaining non-profit grants to enhance the growth and productivity of d while using an insubstantial amount of funding for charitable purposes you are serving the private interests of b and c the owners of d your activities result in inurement of earnings to b and c you are not organized and operated for exclusively one or more of the purposes specified in sec_1 c -1 a of the federal tax regulations because your purpose is to obtain funding for d the for-profit business owned by b and c in addition your articles of incorporation do not contain the necessary c language and therefore you also fail the organizational letter cg catalog number 47630w test for exemption you are not operated exclusively for one more exempt purposes described in sec_1 c -1 c of the regulations because your earnings inure to the benefit of b through the provision of non-profit grant funding to d your activities further the private interests of b and c through the provision of non-profit grant money to b’s wholly owned for-profit d specifically d will be the recipient of of non-profit grant funds intended for you while only of the grant funding received by you will be used for charitable purposes based upon this plan you are not operated for exclusively c purposes as described in sec_1 c -1 d ii of the income_tax regulations you are operated in a manner consistent with the facts described in the court case better business bureau v united_states specifically your intention to use monies for the benefit of d b and c constitutes a substantial non-exempt purpose that would preclude exemption under sec_501 c of the code you are similar to the organization described in kj’s fund raisers inc v commissioner specifically you were formed to operate for the substantial benefit of b and c through the provision of non-profit grant monies to d b’s for-profit business this situation precludes exemption under sec_501 c of the code applicant’s position you stated that f was to guide you through this but they have been uncooperative and you do not have much confidence in that happening you stated that when the time comes which is unlikely now since you won't be getting the alleged grant you will consult with your business accountant service response to applicant’s position the main purpose of the grant if received is to provide funding for d a for-profit business as noted above this is not an exempt_purpose conclusion based on the above facts and law we find four reasons to deny exemption any one of which standing alone is sufficient the exclusive purpose for which you were formed was to obtain grants for your for-profit business d which is owned by b only an insubstantial amount of the grants you receive would be used for exempt purposes your earnings therefore inure to b and c through d which precludes exemption under sec_501 of the code because you were formed to receive grant money and use it to further the operations of your related for-profit organization d this serves a substantial non-exempt purpose therefore you do not qualify for exemption from federal_income_tax under sec_501 letter cg catalog number 47630w of the internal_revenue_code because you were formed to raise funds through grants to benefit d which is owned by b you were formed to benefit private interests which precludes exemption under c of the code your articles of incorporation do not have the necessary purpose and dissolution clauses therefore you also fail the organizational_test for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal _ letter cg catalog number 47630w as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication letter cg catalog number 47630w
